PER CURIAM:
Patricia A. Frierson appeals the district court’s order adopting the magistrate judge’s report and recommendation and dismissing Frierson’s 42 U.S.C. § 1983 (2000) action for failure to prosecute and for noncompliance with court orders. A plaintiffs failure to prosecute or to comply with the federal procedural rules or an order of the court may warrant involuntary dismissal. Fed.R.Civ.P. 41(b). We review a district court’s dismissal under Rule 41(b) for abuse of discretion. Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.1989). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Frierson v. Parke, No. 3:06-cv-01892-JFA (D.S.C. July 12, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.